Wagner, Judge,
delivered the opinion of the court.
The defendant was tried at the October term, 1868, of the Johnson County Circuit Court, on an indictment for murder, and convicted of murder in the second degree and sentenced to the penitentiary.
The only point made in'favor of a reversal is that the jury, after they were impaneled and sworn, were permitted to separate. This separation was by consent of parties before any evidence was introduced, and for one night only. To say nothing about the consent given to the separation by the defendant himself, it is the well-settled doctrine in this State that the separation of a jury in a criminal case will not invalidate a verdict or furnish *331grounds for a new trial, there being no reason to suspect that they have been tampered with, or that ,they have acted improperly. (Whitney v. State, 8 Mo. 165; State v. Mix, 15 Mo. 153; State v. Barton, 19 Mo. 227; State v. Igo, 21 Mo. 459.) And the law has been held the same where the accused was on trial for murder. (State v. Harlow, 21 Mo. 446.)
Judgment affirmed.
The other judges concur.